Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10 of the Remarks, filed 29 October 2021, with respect to claims 1, 2, and 8 (claim 2 as previously claimed) have been fully considered and are persuasive. Those rejections have been withdrawn. 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Anderson et al. (US 2016/0032932 A1), as applied in the previous office action dated 29 July 2021.
Regarding independent claims 1 and 8, Anderson fails to disclose the airfoil section is free of the core for at least a majority of span positions of the airfoil section, in combination with the other limitations recited in claims 1 and 8. Furthermore, there is no teaching, suggestion, or motivation supported by the prior art of record for one of ordinary skill in the art to modify the blade of Anderson to have the airfoil section free of the core for at least a majority of span positions of the airfoil section absent impermissible hindsight.
Regarding independent claim 26, Anderson fails to disclose the composite core terminating in the spanwise direction along the airfoil section prior to about 25% span (where “about” is interpreted in view of paragraph [0047] of Applicant’s disclosure as +/-3%) and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745